DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/10/2022. Applicant has amended independent claims 1, 12 and dependent claims 3-11, 14-17, 29-34; and added new claims 35, 36. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 29, 33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al., US 2014/0245785, in view of Iwasaki et al., JP 2015167121 (Iwasaki et al., US 20170256774 as translation of JP reference), in view of Singh et al., US 2016/0149262.
Regarding claim 1, Proud et al., teaches an electronic device (0063) comprising a band including a rubber material (0094; 0361-0365) configured to be cured through heat treatment (0366; 0427-0430; 0492); and teaches electrodes (Table 1).

Iwasaki et al., teaches a power storage device (abstract) comprising: a positive electrode including a positive electrode active material layer (0012; 0024) and a positive electrode current collector (0078; 0120-0121); a negative electrode including a negative electrode active material layer (0012; 0025) and a negative electrode current collector (00127-0128; 0131); a separator (0012; 0048; 0119) containing polyphenylene sulfide (0134), the separator located between the positive electrode and the negative electrode (0012; 0048; 0119); an electrolytic solution (0011; 0047; 0064 ) containing a solute including lithium bis(fluorosulfonyl)amide (0141-0143) (which is equivalent to “bis(fluorosulfonyl)imide”) (LiN(FSO2)2) or LiFSA) and solvents ethylene carbonate (0143), propylene carbonate (0143); including positive electrode, negative electrode, separator, and electrolytic solution (0144).
Singh et al., teaches electrolytic solution contains lithium bis(fluorosulfonyl)amide (0016-0017; 0022) in a concentration of 30 -50 wt% (0022-0023).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Singh into the teachings of Proud et al., Iwasaki et al., because Singh et al., teaches the advantages of bis(fluorosulfonyl)amide or LiFSI: “the present inventors have discovered that it is possible to prepare concentrated solutions of LiFSI and organic solvents at very high concentrations without crystallization at room temperature, e.g., about 20.degree.  C. at 1 atmosphere of pressure.  For example, LiFSI/EC solutions can be prepared with a concentration of 50 wt % LiFSI, and that such mixtures remain liquid well below room temperature.” (0026).
Regarding the power storage device, the device would have an interior as well as an exterior body which would be sealed in order to protect the interior body.
Regarding claim 29, Iwasaki et al., teaches power storage device (abstract) comprising the positive electrode, the negative electrode, and the separator (0012; 0024-0025).
Regarding the power storage device, wherein a space surrounded by the exterior body is filled with the electrolytic solution exterior body, the device would have an interior as well as an exterior body which would be sealed in order to protect the interior body.
Regarding claim 33, Iwasaki et al., teaches a separator (0012; 0048; 0119).
Regarding the shape of the separator, the bag-shape is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 35 and 36, Proud et al., teaches electronic device (0063) wherein the band (wearable device 10; Fig. 1A) is configured to be formed incorporating the power storage device (0105; 0153; 0193) (power source 24).


3.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al., US 2014/0245785, Iwasaki et al., JP 2015167121 (Iwasaki et al., US 20170256774 as translation of JP reference), in view of Singh et al., US 2016/0149262, and in further view of Tsunashima et al., US 2009/0053597.
Regarding claims 3-5, Iwasaki et al., in view of Singh does not teach the claim limitations of claims 3-5.
Regarding claim 3, Tsunashima et al., teaches the negative electrode active material layer contains graphite (0039). 
Regarding claim 4, Tsunashima et al., teaches the positive electrode active material layer contains LiCoO.sub.2 (0033). 
Regarding claim 5, Tsunashima et al., teaches the positive electrode current collector contains aluminum (0034) or stainless steel (0034). 

4.	Claims 12, 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al., US 2014/0245785, Iwasaki et al., JP 2015167121 (Iwasaki et al., US 20170256774 as translation of JP reference), in view of Hokuto et al., KR 20160069996.
Regarding claim 12, Proud et al., teaches an electronic device (0063) comprising a band including a rubber material (0094; 0361-0365) configured to be cured through heat treatment (0366; 0427-0430; 0492); and teaches electrodes (Table 1); band (wearable device structure 11); and power storage device (sensor/transmitter 14; Fig. 1B, 10)  is buried in the band (Fig. 1A, 1B).
Iwasaki et al., teaches a power storage device (abstract) comprising: a positive electrode including a positive electrode active material layer (0012; 0024) and a positive electrode current collector (0078; 0120-0121); a negative electrode including a negative electrode active material layer (0012; 0025) and a negative electrode current collector (00127-0128; 0131); a separator (0012; 0048; 0119) containing polyphenylene sulfide (0134), the separator located between the positive electrode and the negative electrode (0012; 0048; 0119); an electrolytic solution (0011; 0047; 0064 ) containing a solute including lithium bis(fluorosulfonyl)amide (0141-0143) (which is equivalent to “bis(fluorosulfonyl)imide”) (LiN(FSO2)2) or LiFSA) and solvents ethylene carbonate (0143), propylene carbonate (0143); including positive electrode, negative electrode, separator, and electrolytic solution (0144).
Hokuto teaches 0.1 to 2 % by weight lithium bis(fluorosulfonyl)amide (0064).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Hokuto into the teachings of Iwasaki because Hokuto teaches the advantages of bis(fluorosulfonyl)amide in the electrolytic solution:
“since the lithium secondary battery 10 according to an embodiment can selectively form a film having excellent ion conductivity on the negative electrode 30, the effect of volume change of the negative electrode active material during repeated charge/discharge while securing ionic conductivity is prevented. Can be suppressed. Accordingly, the rechargeable lithium battery 10 according to the exemplary embodiment may improve cycle life characteristics.”(0065).
Regarding claim 30, Iwasaki et al., teaches power storage device (abstract) comprising the positive electrode, the negative electrode, and the separator (0012; 0024-0025).
Regarding the power storage device, wherein a space surrounded by the exterior body is filled with the electrolytic solution exterior body, the device would have an interior as well as an exterior body which would be sealed in order to protect the interior body.
Regarding claim 34, Iwasaki et al., teaches a separator (0012; 0048; 0119).
Regarding the shape of the separator, the bag-shape is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
5.	Claims 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al., US 2014/0245785, Iwasaki et al., JP 2015167121 (Iwasaki et al., US 20170256774 as translation of JP reference), in view of Hokuto et al., KR 20160069996, and in further view of Tsunashima et al., US 2009/0053597.
Regarding claims 14-16, Iwasaki in view of Hokuto does not teach claim limitations of claims 14-16.
Regarding claim 14, Tsunashima et al., teaches the negative electrode active material layer contains graphite (0039). 
Regarding claim 15, Tsunashima et al., teaches the positive electrode active material layer contains LiCoO.sub.2 (0033).
Regarding claim 16, Tsunashima et al., teaches the positive electrode current collector contains aluminum (0034) or stainless steel (0034).


6.	Claims 6-11, 17-22, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud et al., US 2014/0245785, Iwasaki et al., JP 2015167121 (Iwasaki et al., US 20170256774 as translation of JP reference), in view of Singh et al., US 2016/0149262, in further in view of Shibuya et al., US 2009/0111012, in still further view of Yoshida et al., US 2018/0019499, and still in further view of Fukuhara, US 2015/0147607, and further in view of Oguni et al., US 2016/0118689.
Regarding claims 6-11, 17-22, Iwasaki et al., in view of Proud et al., Singh et al., and Yoshida et al., do not teach the claim limitations of a first and second wiring and a leakage detection circuit.
Regarding claim 6, Yoshida et al., ‘499,  teaches an electronic device (abstract) comprising: a positive electrode lead electrically connected to the positive electrode (0013-0014) and a negative electrode lead electrically connected to the negative electrode (0013-0014), wherein the power storage device is buried in the band, wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (Fig. 5).
Fukuhara teaches a housing including a display panel (signal) (0014), the housing connected to the band (0010; 0013), and wherein the power storage device is electrically connected to the display panel (0014; 0047; 0050-0052).
Oguni teaches amendment that “the tab region of the positive electrode and the tab region of the negative electrode are curved.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Oguni into the teachings of modified Tajima because In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Fukuhara teaches the signal which provides protection from leakage of the battery.
Regarding claim 7, Proud et al., teaches a silicone rubber (0094; 0361-0365); (Yoshida et al., teaches a fluorine rubber (0281).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Yoshida et al., into the teachings of Tajima et al., because Yoshida teaches a specific example of a rubber material (fluororubber) as a binder material which is “a stable material against the solvent used for the production of the nonaqueous electrolytic solution and the electrode.” (0280).
Regarding claim 8, Fukuhara teaches further comprising: a first wiring (0013) and a second wiring (0013) each located on a surface of the exterior body (box body; abstract; 0034; 0037). 
Regarding claims 9, 10, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Fukuhara teaches further comprising: a leakage detection circuit (abstract; 0012) electrically connected to the first wiring and the second wiring (0013), wherein the leakage detection circuit has a function of detecting a current flowing through the first wiring and the second wiring (0014) and a function of terminating operation of the display panel (0014).
Regarding claim 17, Yoshida et al.,  teaches an electronic device (abstract) wherein the power storage device includes a positive electrode lead electrically connected to the positive electrode (0013-0014) and a negative electrode lead electrically connected to the negative electrode (0013-0014), wherein the power storage device is buried in the band, wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (Fig. 5).
Fukuhara teaches a housing including a display panel (signal) (0014), the housing connected to the band (0010; 0013), and wherein the power storage device is electrically connected to the display panel (0014; 0047; 0050-0052).
Oguni teaches amendment that “the tab region of the positive electrode and the tab region of the negative electrode are curved.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Oguni into the teachings of modified Tajima because In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Fukuhara teaches the signal which provides protection from leakage of the battery.
Regarding claim 18, Tajima et al., does not teach rubber material.
Regarding claim 18, Proud et al., teaches a rubber material (0094; 0361-0365); Yoshida et al., teaches a fluorine rubber (0281).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Yoshida et al., into the teachings of Tajima et al., because Yoshida teaches a specific example of a rubber material (fluororubber) as a binder material which is “a stable material against the solvent used for the production of the nonaqueous electrolytic solution and the electrode.” (0280).
Regarding claim 19, Fukuhara teaches further comprising: a first wiring (0013) and a second wiring (0013) each located on a surface of the exterior body (box body; abstract; 0034; 0037).
Regarding claims 20, 21, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Fukuhara teaches further comprising: a leakage detection circuit (abstract; 0012) electrically connected to the first wiring and the second wiring (0013), wherein the leakage detection circuit has a function of detecting a current flowing through the first wiring and the second wiring (0014) and a function of terminating operation of the display panel (0014).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Yoshida et al., provides the advantage of the wiring and leakage detection circuit: “an object of the present invention is to provide a battery assembly heat insulating container and a battery assembly control device which have structure of easily detecting the presence of battery cells having leakage of active material,” (0011). 
Regarding claims 9, 10, 20, 21, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 31 and 32, Tajima does not teach positive and negative electrode leads (leads 216) are on the same side of the power storage device (Fig. 2). However, the particular placement of the leads would be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Response to Arguments
7.	Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. The Applicant argues that “Examiner did not include claim 6 in this rejection”; however, as seen on pg. 7, number 6 of the Office Action, claim 6 is rejected. Additionally, Applicant argues that “the combination of Iwasaki and Singh fails to teach or suggest the features of a band including a rubber material and wherein the power storage device is buried in the band.” 
However, the amendment to independent claim 1, led to a new primary reference, Proud et al., US 2014/0245785, which teaches a band including a rubber material (0094; 0361-0365) and wherein the power storage device is buried in the band (power storage device (sensor/transmitter 14; Fig. 1B, 10)  is buried in the band (Fig. 1A, 1B)).
Applicant argues that “none of the cited references, taken singly or combined, suggest or render obvious each and every element of independent claims 1 and 12 as is required.
However, the amendment to independent claims 1 and 12, led to a new primary reference, Proud et al., US 2014/0245785, which teaches :
an electronic device (0063) comprising a band including a rubber material (0094; 0361-0365) configured to be cured through heat treatment (0366; 0427-0430; 0492); and teaches electrodes (Table 1); band (wearable device structure 11); and power storage device (sensor/transmitter 14; Fig. 1B, 10)  is buried in the band (Fig. 1A, 1B).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725